Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 1 of 59 PageID #: 101




                             EXHIBIT 4
                           Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 2 of 59 PageID #: 102

                                                U.S. Patent No. 6,813,742 – ASUSTeK Computer Inc.
                                                                     Claims 1 and 6
     TurboCode LLC (“TurboCode”) provides evidence of infringement of claim 6 of U.S. Patent No. 6,813,742 (hereinafter “the ’742 patent”) by
ASUSTeK Computer Inc (“Asus” or “Defendant”). In support thereof, TurboCode provides the following claim charts.
        “Accused Instrumentalities” as used herein refers to at least cellular telephones, tablet computers, and/or other devices with 3G and/or 4G/LTE
capabilities and that comply with the 3G and/or 4G/LTE standards as disclosed in the 3rd Generation Partnership Project (“3GPP”) Standard
Specifications governing cellular wireless communications (e.g., TS 26.071-26.999), and similar systems, products, and/or devices (including, but not
limited to the Asus ZenFone 7 Pro). These claim charts demonstrate Asus’s infringement, and provide notice of such infringement, by comparing each
element of the asserted claims to corresponding components, aspects, and/or features of the Accused Instrumentalities. These claim charts are not
intended to constitute an expert report on infringement. These claim charts include information provided by way of example, and not by way of
limitation.
       The analysis set forth below is based only upon information from publicly available resources regarding the Accused Instrumentalities, as
Asus has not yet provided any non-public information. An analysis of Asus’s (or other third parties’) technical documentation and/or software source
code may assist in fully identify all infringing features and functionality. Accordingly, TurboCode reserves the right to supplement this infringement
analysis once such information is made available to TurboCode. Furthermore, TurboCode reserves the right to revise this infringement analysis, as
appropriate, upon issuance of a court order construing any terms recited in the asserted claims.
        Unless otherwise noted, TurboCode contends that Asus directly infringes the ’742 patent in violation of 35 U.S.C. § 271(a) by selling,
offering to sell, making, using, and/or importing the Accused Instrumentalities. The following exemplary analysis demonstrates that infringement.
Unless otherwise noted, TurboCode further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b)
and/or (c), in conjunction with other evidence of liability under one or more of those subsections. Asus makes, uses, sells, imports, or offers for sale
in the United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell, import,
or offer for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products,
equipment, or services that infringe claims 1 and 6 of the ’742 patent, including without limitation, the Accused Instrumentalities.
        Unless otherwise noted, TurboCode believes and contends that each element of each claim asserted herein is literally met through Asus’s
provision of the Accused Instrumentalities. However, to the extent that Asus attempts to allege that any asserted claim element is not literally met,
TurboCode believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Infringing Instrumentalities, TurboCode did not identify any substantial differences between the elements of the patent claims and the
corresponding features of the Accused Instrumentalities, as set forth herein. In each instance, the identified feature of the Accused Instrumentalities
performs at least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim
element.
        To the extent the chart of an asserted claim relies on evidence about certain specifically-identified Accused Instrumentalities, TurboCode asserts
that, on information and belief, any similarly-functioning instrumentalities also infringes the charted claim. TurboCode reserves the right to amend
                           Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 3 of 59 PageID #: 103
                                                   TURBOCODE LLC’S INFRINGEMENT ANALYSIS
this infringement analysis based on other products made, used, sold, imported, or offered for sale by Asus. TurboCode also reserves the right to amend
this infringement analysis by citing other claims of the ’742 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities.
TurboCode further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused
Instrumentalities” column of each chart.




                                                                        2 of 58
                      Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 4 of 59 PageID #: 104

                                                                      CLAIM CHART
                                                                U.S. Patent No. 6,813,742


              Claim 1                                                  ’742 Accused Instrumentalities
    1. A baseband processor        To the extent the preamble is found to be a limitation, as discussed below, the ’742 Accused
    for iteratively processing     Instrumentalities perform a method of iteratively decoding a plurality of sequences of received baseband
    a plurality sequences of       signals.
    received baseband digital
    signals, the baseband          The ’742 Accused Instrumentalities include products, devices, systems, and components of systems that
    processor comprising:          comply with the 3G and/or 4G/LTE standards as disclosed in the 3rd Generation Partnership Project
                                   (“3GPP”) Standard Specifications governing cellular wireless communications and that were or are
                                   designed, developed, tested, made, used, offered for sale, sold in the United States, imported into the
                                   United States, or that have a nexus to the United States, including for example and without limitation,
                                   the following: 1

                                       •    Fonepad, PadFone, ROG Phone, and Zenfone series smartphones, MeMO Pad, Nexus, VivoTab,
                                            and ZenPad series cellular-enabled tablets, AC1900, 4G-AC86U, 4G-N12 B1, 4G-AC53U, 4G-
                                            AC55U, and 4G-AC68U series modem routers, Asus Laptop (e.g., BR1100), Chromebook,
                                            ExpertBook, NovaGo, and Transformer series cellular-enabled laptops, and similar products,
                                            devices, systems, and components of systems that comply with the 3G and/or 4G/LTE standards
                                            as disclosed in the 3rd Generation Partnership Project (“3GPP”) Standard Specifications
                                            governing cellular wireless communications (e.g., TS 26.071-26.999).

                                   Direct Infringement
                                   Asus has directly infringed and continues to directly infringe at least Claims 1 and 6 of the ’742 Patent
                                   under 35 U.S.C. § 271(a) by making, using, offering to sell, selling, within the United States, or
                                   importing into the United States without authorization the ’742 Accused Instrumentalities. This direct
                                   infringement is described hereinbelow.

                                   Indirect Infringement
                                   Asus has induced and continues to induce infringement by others of at least Claims 1 and 6 of the ’742

1
  The ’742 Accused Instrumentalities are identified based on information currently available on Asus’s website and other public information. TurboCode reserves
the right to supplement, revise or otherwise amend this list, when additional model numbers are identified and new information becomes available during
discovery.

                                                                           3 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 5 of 59 PageID #: 105

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742
        Patent under 35 U.S.C. § 271(b) by encouraging its customers (including but not limited to
        manufacturers of the ’742 Accused Instrumentalities or manufacturers using Asus’s product designs for
        the ’742 Accused Instrumentalities; manufacturers of computer products incorporating the ’742 Accused
        Instrumentalities; and distributors, wholesalers, and retailers, and end users, to make, use, sell, offer to
        sell, and import in the United States without authorization the ’742 Accused Instrumentalities of the
        underlying direct infringement.

        Asus has contributed to and continues to contribute to infringement by others of at least Claim 6 of the
        ’742 Patent under 35 U.S.C. § 271(c) by selling, offering to sell, importing, and/or supplying in the
        United States without authority components of the products that infringe one or more claims of the ’742
        Patent, including but not limited to the ’742 Accused Instrumentalities of the underlying direct
        infringement.

        Asus’s ZenFone 7 Pro is a representative product because it performs iterative decoding in accordance
        with the 3G and/or 4G/LTE standards disclosed in the 3GPP Standard Specifications as do the ’742
        Accused Instrumentalities.

        For example, Asus’s ZenFone 7 Pro complies with 3G and 4G/LTE as shown below:




                                           4 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 6 of 59 PageID #: 106

                                      CLAIM CHART
                                U.S. Patent No. 6,813,742




        See Asus ZenFone 7 Pro Specification, available at https://www.asus.com/Mobile/Phones/All-
        series/ZenFone-7-Pro/techspec/.

        As another example, each accused instrumentality, including the ZenFone 7 Pro, provides a baseband
        processor for iteratively processing a plurality sequences of received baseband digital signals.


        For example, the turbo decoder described in the 3GPP specification includes a baseband processor for
        iteratively processing a plurality of sequences of received baseband digital signals:

        “The BCJR algorithm was generalized in [8] into a soft-input soft-output a posteriori probability (SISO-
        APP) algorithm to be used as a building block for iterative decoding in code networks with generic
        topologies…”



                                         5 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 7 of 59 PageID #: 107

                                     CLAIM CHART
                               U.S. Patent No. 6,813,742

        See Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very Large
        Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003), at 627, available at
        http://shanbhag.ece.illinois.edu/publications/mansr-tvlsi-2003-2.pdf.

        See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
        Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
        Circuits Conference (CICC) (19-22 Sept. 2010), at 3, available at
        https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
        a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y:

        “Figure 3 shows the system architecture. The blocks in the dashed box handle the turbo decoding
        operations, and those outside the dashed box belong to the DVFS scheme. Turbo decoding is an iterative
        process with several turbo iterations. Each turbo iteration comprises two soft-in, soft-out (SISO)
        decoding processes using BCJR algorithm [8]with the first one performed on the input code block in the
        original order and the second one in an order generated by the interleaver block.”

        See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 14, available at
        https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:




        See also id. at 20:




                                         6 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 8 of 59 PageID #: 108

                                    CLAIM CHART
                              U.S. Patent No. 6,813,742




           • ecall-fec.c line 163
              Bool FecDecode(const IntLLR *in, Int16 rv, Ord1 *out)




                                       7 of 58
                 Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 9 of 59 PageID #: 109

                                                            CLAIM CHART
                                                      U.S. Patent No. 6,813,742

                                • ecall-fec.c line 240
                                   /*iterative decoding*/
                                   for (i = 0; i < FEC_ITERATIONS; i++)

                            See also May et al., “A 150Mbit/s 3GPP LTE Turbo code decoder,” 2010 Design, Automation & Test
                            in Europe Conference & Exhibition (March 8-12, 2010), available at
                            https://ieeexplore.ieee.org/document/5457035/authors#authors:

                            “3GPP long term evolution (LTE) enhances the wireless communication standards UMTS and HSDPA
                            towards higher throughput. A throughput of 150 Mbit/s is specified for LTE using 2×2 MIMO. For this,
                            highly punctured Turbo codes with rates up to 0.95 are used for channel coding, which is a big challenge
                            for decoder design. This paper investigates efficient decoder architectures for highly punctured LTE
                            Turbo codes. We present a 150 Mbit/s 3GPP LTE Turbo code decoder, which is part of an industrial
                            SDR multi-standard baseband processor chip.”

an input buffer             The ’742 Accused Instrumentalities provide an input buffer comprising at least three shift registers, for
comprising at least three   receiving an input signal and generating first, second, and third shifted input signals.
shift registers, for
receiving an input signal   For example, the representative product ZenFone 7 Pro includes an input buffer comprising at least three
and generating first,       shift registers. The input buffer receives an input signal, and first, second, and third shifted input signals
second, and third shifted   are generated for input to a turbo decoder. The generated first, second, and third shifted input signals,
input signals;              shown as “soft data,” “soft parity 1, ptail 1,” and “soft parity 2, ptail 2,” are input into the 1st constituent
                            decoder and 2nd constituent decoder as shown below:




                                                                8 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 10 of 59 PageID #: 110

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742




                                                                                                      See
         See “Digital cellular telecommunications system (Phase 2+); Universal Mobile Telecommunications
         System (UMTS); eCall data transfer; In-band modem solution; General description (3GPP TS 26.267
         version 11.0.0 Release 11),” at 25, available at
         https://www.etsi.org/deliver/etsi_TS/126200_126299/126267/11.00.00_60/ts_126267v110000p.pdf
         (“3GPP TS 26.267”).

         Each such buffer provides three sections based on operations of a turbo encoder. For example, an input
         buffer is denoted as Figure 7, labeled as a “channel coded bit buffer”:




                                          9 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 11 of 59 PageID #: 111

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742




         Note that the “soft data” of Figure 18 corresponds to the “MSD+CRC,” “tail 1,” and “tail 2” fields of
         Figure 7.

         See 3GPP TS 26.267, at 14.

         Such a channel coded bit buffer can then be decoded using shifting to generate the first, second, and
         third shifted input signals, which are stored in registers for input into the turbo decoder:

         “6.1.3 Modulation

         The encoded binary data stream bits bi are grouped into symbols. Each symbol dj carries 4 bits of
         information and modulates one basic downlink waveform.
         …
         Table 4 describes the symbol modulation mapping between symbol and the downlink waveform. The
         downlink waveform is derived from the basic downlink waveform pDL(n) by a cyclic right-shift by k
         samples, denoted by (p → k) , and multiplication with a sign q.”

         See 3GPP TS 26.267, at 22.

         See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
         Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
         Circuits Conference (CICC) (19-22 Sept. 2010), at Fig. 3, available at
         https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
         a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y :



                                          10 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 12 of 59 PageID #: 112

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742




         See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 21, available at
         https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:

            •   ecall-fec.c line 200
                void UpdateBuffer(IntLLR *chLLRbuffer, const IntLLR *softInBits, Int16 rv)

            •   ecall-fec.c line 225

                                         11 of 58
                Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 13 of 59 PageID #: 113

                                                           CLAIM CHART
                                                     U.S. Patent No. 6,813,742
                                    void DecodeBuffer(const IntLLR *syst1, const IntLLR *syst2,
                                           const IntLLR *parity1, const IntLLR *parity2, Ord1 *decBits)


at least two soft decision   The ’742 Accused Instrumentalities include at least two soft decision decoders including first and
decoders including first     second soft decision decoders serially coupled in a circular circuit.
and second soft decision
decoders serially coupled    For example, the representative product, ZenFone 7 Pro, includes first and second soft decision
in a circular circuit;       decoders. See, e.g., 3GPP TS 26.267 at 24:




                             In the example, the first soft decision decoder outputs soft decision that becomes “soft output 1” after
                             exiting “interleaver.” This “soft output 1” is fed as input into the second soft decision decoder, “2nd
                             constituent decoder,” for the second decision decoder to process. The second soft decision decoder also

                                                              12 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 14 of 59 PageID #: 114

                                        CLAIM CHART
                                  U.S. Patent No. 6,813,742
         receives the “soft parity 2, ptail 2” input signal. The second soft decision decoder outputs soft decision
         that becomes “soft output 2” after exiting “deinterleaver.” This "soft output 2" is fed as input into the
         first soft decision decoder for the first soft decision decoder to process. The first soft decision decoder,
         “1st constituent decoder,” also receives the “soft data” and “soft pairty 1, ptail 1” input signals.

         See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
         Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
         Circuits Conference (CICC) (19-22 Sept. 2010), at 3, available at
         https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
         a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y:

         “Figure 3 shows the system architecture. The blocks in the dashed box handle the turbo decoding
         operations, and those outside the dashed box belong to the DVFS scheme. Turbo decoding is an iterative
         process with several turbo iterations. Each turbo iteration comprises two soft-in, soft-out (SISO)
         decoding processes using BCJR algorithm [8]with the first one performed on the input code block in the
         original order and the second one in an order generated by the interleaver block.”

         See also Valenti et al., “UMTS Turbo Code and an Efficient Decoder,” International Journal of Wireless
         Information Networks, Vol. 8, No. 4 (Oct. 2001), at 206, available at
         https://community.wvu.edu/~mcvalenti/documents/valenti01.pdf

         Page 206, section 5. THE MAX* OPERATOR, 5.1. Log-MAP Algorithm, 5.2. Max-log-MAP
         Algorithm

         See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 21, available at
         https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:




                                           13 of 58
                Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 15 of 59 PageID #: 115

                                                          CLAIM CHART
                                                    U.S. Patent No. 6,813,742




wherein each decoder        Each decoder of the ’742 Accused Instrumentalities processes soft decision from the preceding decoder
processes soft decision     output data in an iterative mode.
from the preceding
decoder output data in an   For example, in the representative product ZenFone 7 Pro, each decoder processes soft decision from
iterative mode;             the preceding decoder output data in an iterative mode:

                            “The BCJR algorithm was generalized in [8] into a soft-input soft-output a posteriori probability (SISO-
                            APP) algorithm to be used as a building block for iterative decoding in code networks with generic
                            topologies…”

                            See Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very Large
                            Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003), at 627, available at
                            http://shanbhag.ece.illinois.edu/publications/mansr-tvlsi-2003-2.pdf.

                            See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
                            Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
                            Circuits Conference (CICC) (19-22 Sept. 2010), at 3, available at
                            https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
                            a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y:

                            “Figure 3 shows the system architecture. The blocks in the dashed box handle the turbo decoding
                            operations, and those outside the dashed box belong to the DVFS scheme. Turbo decoding is an iterative


                                                             14 of 58
                 Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 16 of 59 PageID #: 116

                                                             CLAIM CHART
                                                       U.S. Patent No. 6,813,742
                              process with several turbo iterations. Each turbo iteration comprises two soft-in, soft-out (SISO)
                              decoding processes using BCJR algorithm [8]with the first one performed on the input code block in the
                              original order and the second one in an order generated by the interleaver block.”

                              See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 21, available at
                              https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:

                                 •   ecall-fec.c line 244
                                     /* add received systematic bits to extrinsic information */
                                     for (j = 0; j < NRB_INFO_CRC+NRB_TAIL; j++)

                                 •   ecall-fec.c line 256
                                     /* add received systematic bits to extrinsic information */
                                     for (j = 0; j < NRB_INFO_CRC; j++)

                                 •   ecall-fec.c line 240
                                     /* iterative decoding */
                                     for (i = 0; i < FEC_ITERATIONS; i++)

at least one memory           In the ’742 Accused Instrumentalities, at least one memory module that is electrically coupled to an
module that is                output of a corresponding soft decision decoder, wherein the output of the memory module associated
electrically coupled to an    with a last soft decision decoder is fed back as an input to the first soft decision decoder.
output of a corresponding
soft decision decoder,        For example, the representative product, ZenFone 7 Pro, includes at least one memory module (e.g.,
wherein the output of the     interleaver” to the right of the “1st constituent decoder” and “deinterleaver” in the figure, that is
memory module                 electrically coupled to an output of a corresponding soft decision decoder (e.g., “1st constituent decoder”
associated with a last soft   and “2nd constituent decoder”)), wherein the output of the memory module associated with the second
decision decoder is fed       soft decision decoder (“deinterleaver”) is fed back as an input of the first soft decision decoder, as
back as an input to the       shown below:
first soft decision
decoder,




                                                                15 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 17 of 59 PageID #: 117

                                        CLAIM CHART
                                  U.S. Patent No. 6,813,742




         See 3GPP TS 26.267, at 25.

         In the example, the "deinterleaver" memory module is associated with the second soft decision decoder,
         "2nd constituent decoder." The output of the deinterleaver, "soft output 2," is fed back as an input of the
         first soft decision decoder, "1st constituent decoder."

         Additional evidence that the “interleaver” and “deinterleaver” comprise memory modules is shown in
         source code associated with the figure:

                /* initialize memory */
                 Le12 = (IntLLR*)&decBits[0];
                 Le21 = (IntLLR*)&decBits[sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL)];


                                           16 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 18 of 59 PageID #: 118

                                     CLAIM CHART
                               U.S. Patent No. 6,813,742
                memset(Le12, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));
                memset(Le21, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                /* iterative decoding */
                for (i = 0; i < FEC_ITERATIONS; i++) {
                 memcpy(Le12, Le21, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                 /* add received systematic bits to extrinsic information */
                 for (j = 0; j < NRB_INFO_CRC+NRB_TAIL; j++) {
                   temp = (Int32)Le12[j] + (Int32)syst1[j];
                   Le12[j] = (ABS(temp) < LLR_MAX) ?
                     (IntLLR)temp : (IntLLR)(SIGN(temp)*LLR_MAX);
                 }
                 /* decode code one (produces Le12) */
                 Bcjr(parity1, Le12);

                 /* interleave extrinsic information (produces interleaved Le12) */
                 Interleave(Le12, Le21);

                 /* add received systematic bits to extrinsic information */
                 for (j = 0; j < NRB_INFO_CRC; j++) {
                   temp = (Int32)Le21[j] + (Int32)syst1[interleaverSeq[j]];
                   Le21[j] = (ABS(temp) < LLR_MAX) ?
                     (IntLLR)temp : (IntLLR)((SIGN(temp))*LLR_MAX);
                 }
                 for (j = 0; j < NRB_TAIL; j++) {
                   Le21[j+NRB_INFO_CRC] = syst2[j];
                 }
                 /* decode code two (produces interleaved Le21) */
                 Bcjr(parity2, Le21);

                 /* deinterleave extrinsic information (produces Le21) */
                 Deinterleave(Le21);

                                        17 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 19 of 59 PageID #: 119

                                         CLAIM CHART
                                   U.S. Patent No. 6,813,742
                   }
         See, e.g., ecall-fec.c, lines 232-268, 3GPP TS 26.268, at 21.

         See also Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very
         Large Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003):

         “Fig. 1. A (2, 1, 3) convolutional code. (a) An encoder with 2 memory delay elements (D) and modulo 2
         adders, data symbol alphabet {0, 1}, code symbol alphabet {0, 1, 2, 3}, memory states {0, 1, 2, 3}, and
         code rate R = (1=2). (b) A trellis section where solid edges correspond to u = 0, and dashed edges
         correspond to u = 1. The output code symbols c are shown on the edges. The edges are numbered with
         black squares, and the edge starting and ending states are shown on the left and right, respectively.”

         See also id. at FIG. 1:




                                           18 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 20 of 59 PageID #: 120

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742

         See also Valenti et al., “UMTS Turbo Code and an Efficient Decoder,” International Journal of Wireless
         Information Networks, Vol. 8, No. 4 (Oct. 2001), at 207, available at
         https://community.wvu.edu/~mcvalenti/documents/valenti01.pdf

         “Two key observations should be pointed out before going into the details of the algorithm: (1) It does
         not matter whether the forward sweep or the reverse sweep is performed first; and (2) while the partial
         path metrics for the entire first sweep (forward or backward) must be stored in memory, they do not
         need to be stored for the entire second sweep. This is because the LLR values can be computed during
         the second sweep, and thus partial path metrics for only two stages of the trellis (the current and
         previous stages) must be maintained during the second sweep.”

         See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
         Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
         Circuits Conference (CICC) (19-22 Sept. 2010), at Fig. 3, available at
         https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
         a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y:




                                          19 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 21 of 59 PageID #: 121

                                      CLAIM CHART
                                U.S. Patent No. 6,813,742




         See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 21, available at
         https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:

            • ecall-fec.c line 232
               /* initialize memory */

                                         20 of 58
                Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 22 of 59 PageID #: 122

                                                          CLAIM CHART
                                                    U.S. Patent No. 6,813,742
                                   Le12 = (IntLLR*)&decBits[0];
                                   Le21 = (IntLLR*)&decBits[sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL)];
                                   memset(Le12, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));
                                   memset(Le21, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                               • ecall-fec.c line 250
                                  Bcjr(parity1, Le12); /*corresponding memory module Le12*/

                               • ecall-fec.c line 265
                                  Bcjr(parity2, Le21); /*corresponding memory module Le21*/


wherein the output of the   In the ’742 Accused Instrumentalities, the output of the memory module associated with the first soft
memory module               decision decoder is fed as an input to the second soft decision decoder, wherein the last soft decision
associated with the first   decoder receives output of the memory module associated with the preceding soft decision decoder.
soft decision decoder is
fed as an input to the      For example, in the representative product ZenFone 7 Pro, the output of the memory module associated
second soft decision        with the first soft decision decoder is fed as an input to the second soft decision decoder, wherein the
decoder, wherein the last   last soft decision decoder receives output of the memory module associated with the preceding soft
soft decision decoder       decision decoder, as shown below:
receives output of the
memory module               “Fig. 1. A (2, 1, 3) convolutional code. (a) An encoder with 2 memory delay elements (D) and modulo 2
associated with the         adders, data symbol alphabet {0, 1}, code symbol alphabet {0, 1, 2, 3}, memory states {0, 1, 2, 3}, and
preceding soft decision     code rate R = (1=2). (b) A trellis section where solid edges correspond to u = 0, and dashed edges
decoder; and                correspond to u = 1. The output code symbols c are shown on the edges. The edges are numbered with
                            black squares, and the edge starting and ending states are shown on the left and right, respectively.”

                            See Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very Large
                            Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003); see also id. at FIG. 1:




                                                              21 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 23 of 59 PageID #: 123

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742




         See also Valenti et al., “UMTS Turbo Code and an Efficient Decoder,” International Journal of Wireless
         Information Networks, Vol. 8, No. 4 (Oct. 2001), at 207, available at
         https://community.wvu.edu/~mcvalenti/documents/valenti01.pdf

         “Two key observations should be pointed out before going into the details of the algorithm: (1) It does
         not matter whether the forward sweep or the reverse sweep is performed first; and (2) while the partial
         path metrics for the entire first sweep (forward or backward) must be stored in memory, they do not
         need to be stored for the entire second sweep. This is because the LLR values can be computed during
         the second sweep, and thus partial path metrics for only two stages of the trellis (the current and
         previous stages) must be maintained during the second sweep.”



                                          22 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 24 of 59 PageID #: 124

                                     CLAIM CHART
                               U.S. Patent No. 6,813,742

         See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
         Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
         Circuits Conference (CICC) (19-22 Sept. 2010), at Fig. 3, available at
         https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
         a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y:




                                        23 of 58
                Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 25 of 59 PageID #: 125

                                                            CLAIM CHART
                                                      U.S. Patent No. 6,813,742

                             See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 21, available at
                             https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:

                                •   ecall-fec.c line 241
                                    memcpy(Le12, Le21, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                                •   ecall-fec.c line 252
                                    /* interleave extrinsic information (produces interleaved Le12) */
                                    Interleave(Le12, Le21);

wherein the first soft       In the ’742 Accused Instrumentalities, the first soft decision decoder further receives the first and second
decision decoder further     shifted input signals from the input buffer and the second soft decision decoder further receives the third
receives the first and       shifted input signals from the input buffer.
second shifted input
signals from the input       For example, in the representative product ZenFone 7 Pro, the first soft decision decoder further
buffer and the second        receives the first and second shifted input signals from the input buffer and the second soft decision
soft decision decoder        decoder further receives the third shifted input signals from the input buffer, as shown below:
further receives the third
shifted input signals from   “Two key observations should be pointed out before going into the details of the algorithm: (1) It does
the input buffer.            not matter whether the forward sweep or the reverse sweep is performed first; and (2) while the partial
                             path metrics for the entire first sweep (forward or backward) must be stored in memory, they do not
                             need to be stored for the entire second sweep. This is because the LLR values can be computed during
                             the second sweep, and thus partial path metrics for only two stages of the trellis (the current and
                             previous stages) must be maintained during the second sweep.”

                             See Valenti et al., “UMTS Turbo Code and an Efficient Decoder,” International Journal of Wireless
                             Information Networks, Vol. 8, No. 4 (Oct. 2001), at 207, available at
                             https://community.wvu.edu/~mcvalenti/documents/valenti01.pdf

                             See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
                             Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
                             Circuits Conference (CICC) (19-22 Sept. 2010), at Fig. 3, available at
                             https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-

                                                               24 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 26 of 59 PageID #: 126

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742
         a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y:




         See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 21, available at
         https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:

            •   ecall-fec.c line 200


                                         25 of 58
                Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 27 of 59 PageID #: 127

                                                          CLAIM CHART
                                                    U.S. Patent No. 6,813,742
                                   void UpdateBuffer(IntLLR *chLLRbuffer, const IntLLR *softInBits, Int16 rv)

                               •   ecall-fec.c line 225
                                   void DecodeBuffer(const IntLLR *syst1, const IntLLR *syst2,
                                           const IntLLR *parity1, const IntLLR *parity2, Ord1 *decBits)

          Claim 6
6. A method of              The ’742 Accused Instrumentalities provide a method of iteratively decoding a plurality of sequences of
iteratively decoding a      received baseband signals.
plurality of sequences of
received baseband           For example, the representative product ZenFone 7 Pro performs a method of iteratively decoding a
signals, the method         plurality of sequences of received baseband signals, as shown below:
comprising:




                                                             26 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 28 of 59 PageID #: 128

                                     CLAIM CHART
                               U.S. Patent No. 6,813,742




         See 3GPP TS 26.267 at 25.




                                       27 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 29 of 59 PageID #: 129

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742
         As another example, each accused instrumentality, including the ZenFone 7 Pro, uses the BCJR
         algorithm, which performs iterative decoding:




         See “Digital cellular telecommunications system (Phase 2+); Universal Mobile Telecommunications
         System (UMTS); eCall data transfer; In-band modem solution; ANSI-C reference code (3GPP TS
         26.268 version 11.0.0 Release 11),” at 21, available at
         https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf
         [hereinafter 3GPP TS 26.268].

         See Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very Large
         Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003), at 627, available at
         http://shanbhag.ece.illinois.edu/publications/mansr-tvlsi-2003-2.pdf:

         “The BCJR algorithm was generalized in [8] into a soft-input soft-output a posteriori probability (SISO-
         APP) algorithm to be used as a building block for iterative decoding in code networks with generic
         topologies…”


         See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
         Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
         Circuits Conference (CICC) (19-22 Sept. 2010), at 3, available at
         https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
         a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y:

         “Figure 3 shows the system architecture. The blocks in the dashed box handle the turbo decoding

                                          28 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 30 of 59 PageID #: 130

                                      CLAIM CHART
                                U.S. Patent No. 6,813,742
         operations, and those outside the dashed box belong to the DVFS scheme. Turbo decoding is an iterative
         process with several turbo iterations. Each turbo iteration comprises two soft-in, soft-out (SISO)
         decoding processes using BCJR algorithm [8]with the first one performed on the input code block in the
         original order and the second one in an order generated by the interleaver block.”

         See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 14, available at
         https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:




         See also id. at 20:




                                         29 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 31 of 59 PageID #: 131

                                     CLAIM CHART
                               U.S. Patent No. 6,813,742




            • ecall-fec.c line 163
               Bool FecDecode(const IntLLR *in, Int16 rv, Ord1 *out)




                                       30 of 58
                Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 32 of 59 PageID #: 132

                                                            CLAIM CHART
                                                      U.S. Patent No. 6,813,742

                               • ecall-fec.c line 240
                                  /*iterative decoding*/
                                  for (i = 0; i < FEC_ITERATIONS; i++)

                            See also May et al., “A 150Mbit/s 3GPP LTE Turbo code decoder,” 2010 Design, Automation & Test
                            in Europe Conference & Exhibition (March 8-12, 2010), available at
                            https://ieeexplore.ieee.org/document/5457035/authors#authors:

                            “3GPP long term evolution (LTE) enhances the wireless communication standards UMTS and HSDPA
                            towards higher throughput. A throughput of 150 Mbit/s is specified for LTE using 2×2 MIMO. For this,
                            highly punctured Turbo codes with rates up to 0.95 are used for channel coding, which is a big challenge
                            for decoder design. This paper investigates efficient decoder architectures for highly punctured LTE
                            Turbo codes. We present a 150 Mbit/s 3GPP LTE Turbo code decoder, which is part of an industrial
                            SDR multi-standard baseband processor chip.”

providing an input buffer   The ’742 Accused Instrumentalities provide an input buffer comprising at least three shift registers, for
comprising at least three   receiving an input signal and generating first, second, and third shifted input signals.
shift registers, for
receiving an input signal   For example, the representative product ZenFone 7 Pro provides (e.g., via an input buffer) input to the
and generating first,       constituent decoders of the turbo decoder. The input buffer comprises at least three shift registers. The
second, and third shifted   input buffer receives an input signal, and first, second, and third shifted input signals are generated for
input signals;              input to a turbo decoder. The generated first, second, and third shifted input signals, shown as “soft
                            data,” “soft parity 1, ptail 1,” and “soft parity 2, ptail 2,” are input into the 1st constituent decoder and
                            2nd constituent decoder as shown below:




                                                               31 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 33 of 59 PageID #: 133

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742




         See 3GPP TS 26.267, at 25.

         Each such buffer provides three sections based on operations of a turbo encoder. For example, an input
         buffer is denoted as Figure 7, labeled as a “channel coded bit buffer”:




                                          32 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 34 of 59 PageID #: 134

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742
         Note that the “soft data” of Figure 18 corresponds to the “MSD+CRC,” “tail 1,” and “tail 2” fields of
         Figure 7.

         See 3GPP TS 26.267, at 14.

         Such a channel coded bit buffer can then be decoded using shifting to generate the first, second, and
         third shifted input signals, which are stored in registers for input into the turbo decoder:

         "6.1.3 Modulation

         The encoded binary data stream bits bi are grouped into symbols. Each symbol dj carries 4 bits of
         information and modulates one basic downlink waveform.
         …
         Table 4 describes the symbol modulation mapping between symbol and the downlink waveform. The
         downlink waveform is derived from the basic downlink waveform pDL(n) by a cyclic right-shift by k
         samples, denoted by (p → k) , and multiplication with a sign q."

         See 3GPP TS 26.267, at 22.

         See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
         Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
         Circuits Conference (CICC) (19-22 Sept. 2010), at Fig. 3, available at
         https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
         a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y :




                                          33 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 35 of 59 PageID #: 135

                                      CLAIM CHART
                                U.S. Patent No. 6,813,742




         See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 21, available at
         https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:

            •   ecall-fec.c line 200
                void UpdateBuffer(IntLLR *chLLRbuffer, const IntLLR *softInBits, Int16 rv)

            •   ecall-fec.c line 225
                void DecodeBuffer(const IntLLR *syst1, const IntLLR *syst2,


                                        34 of 58
                Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 36 of 59 PageID #: 136

                                                            CLAIM CHART
                                                      U.S. Patent No. 6,813,742
                                            const IntLLR *parity1, const IntLLR *parity2, Ord1 *decBits)


providing first and          The ’742 Accused Instrumentalities provide first and second soft decision decoders serially coupled in a
second soft decision         circular circuit, wherein each decoder processes soft decision from the preceding decoder output data,
decoders serially coupled    and wherein the first decoder further receives the first and second shifted input signals from the input
in a circular circuit,       buffer and the second decoder further receives the third shifted input signal from the input buffer.
wherein each decoder
processes soft decision      For example, the representative product, ZenFone 7 Pro, includes first and second soft decision
from the preceding           decoders. See, e.g., 3GPP TS 26.267 at 25:
decoder output data, and
wherein the first decoder
further receives the first
and second shifted input
signals from the input
buffer and the second
decoder further receives
the third shifted input
signal from the input
buffer;




                             In the example, the first soft decision decoder outputs soft decision that becomes “soft output 1” after
                             exiting “interleaver.” This “soft output 1” is fed as input into the second soft decision decoder, “2nd

                                                               35 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 37 of 59 PageID #: 137

                                        CLAIM CHART
                                  U.S. Patent No. 6,813,742
         constituent decoder,” for the second decision decoder to process. The second soft decision decoder also
         receives the “soft parity 2, ptail 2” input signal. The second soft decision decoder outputs soft decision
         that becomes “soft output 2” after exiting “deinterleaver.” This "soft output 2" is fed as input into the
         first soft decision decoder for the first soft decision decoder to process. The first soft decision decoder,
         “1st constituent decoder,” also receives the “soft data” and “soft pairty 1, ptail 1” input signals.

         See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
         Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
         Circuits Conference (CICC) (19-22 Sept. 2010), at 3, available at
         https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
         a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y:

         “Figure 3 shows the system architecture. The blocks in the dashed box handle the turbo decoding
         operations, and those outside the dashed box belong to the DVFS scheme. Turbo decoding is an iterative
         process with several turbo iterations. Each turbo iteration comprises two soft-in, soft-out (SISO)
         decoding processes using BCJR algorithm [8]with the first one performed on the input code block in the
         original order and the second one in an order generated by the interleaver block.”

         See also Valenti et al., “UMTS Turbo Code and an Efficient Decoder,” International Journal of Wireless
         Information Networks, Vol. 8, No. 4 (Oct. 2001), at 206, available at
         https://community.wvu.edu/~mcvalenti/documents/valenti01.pdf

         Page 206, section 5. THE MAX* OPERATOR, 5.1. Log-MAP Algorithm, 5.2. Max-log-MAP
         Algorithm

         See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 21, available at
         https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:




                                           36 of 58
                Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 38 of 59 PageID #: 138

                                                           CLAIM CHART
                                                     U.S. Patent No. 6,813,742




providing at least one      The ’742 Accused Instrumentalities provide at least one memory module coupled to an output of each of
memory module coupled       the first and second soft decision decoders, wherein the output of the memory module associated with
to an output of each of     the second soft decision decoder is fed back as an input of the first soft decision decoder.
the first and second soft
decision decoders,          For example, the representative product, ZenFone 7 Pro, includes at least one memory module (e.g.,
wherein the output of the   interleaver” to the right of the “1st constituent decoder” and “deinterleaver” in the figure, that is
memory module               electrically coupled to an output of a corresponding soft decision decoder (e.g., “1st constituent decoder”
associated with the         and “2nd constituent decoder”)), wherein the output of the memory module associated with the second
second soft decision        soft decision decoder (“deinterleaver”) is fed back as an input of the first soft decision decoder, as
decoder is fed back as an   shown below:
input of the first soft
decision decoder;




                                                              37 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 39 of 59 PageID #: 139

                                        CLAIM CHART
                                  U.S. Patent No. 6,813,742




         See 3GPP TS 26.267, at 25.

         In the example, the "deinterleaver" memory module is associated with the second soft decision decoder,
         "2nd constituent decoder." The output of the deinterleaver, "soft output 2," is fed back as an input of the
         first soft decision decoder, "1st constituent decoder."

         Additional evidence that the “interleaver” and “deinterleaver” comprise memory modules is shown in
         source code associated with the figure:

                /* initialize memory */
                 Le12 = (IntLLR*)&decBits[0];
                 Le21 = (IntLLR*)&decBits[sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL)];


                                           38 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 40 of 59 PageID #: 140

                                     CLAIM CHART
                               U.S. Patent No. 6,813,742
                memset(Le12, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));
                memset(Le21, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                /* iterative decoding */
                for (i = 0; i < FEC_ITERATIONS; i++) {
                 memcpy(Le12, Le21, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                 /* add received systematic bits to extrinsic information */
                 for (j = 0; j < NRB_INFO_CRC+NRB_TAIL; j++) {
                   temp = (Int32)Le12[j] + (Int32)syst1[j];
                   Le12[j] = (ABS(temp) < LLR_MAX) ?
                     (IntLLR)temp : (IntLLR)(SIGN(temp)*LLR_MAX);
                 }
                 /* decode code one (produces Le12) */
                 Bcjr(parity1, Le12);

                 /* interleave extrinsic information (produces interleaved Le12) */
                 Interleave(Le12, Le21);

                 /* add received systematic bits to extrinsic information */
                 for (j = 0; j < NRB_INFO_CRC; j++) {
                   temp = (Int32)Le21[j] + (Int32)syst1[interleaverSeq[j]];
                   Le21[j] = (ABS(temp) < LLR_MAX) ?
                     (IntLLR)temp : (IntLLR)((SIGN(temp))*LLR_MAX);
                 }
                 for (j = 0; j < NRB_TAIL; j++) {
                   Le21[j+NRB_INFO_CRC] = syst2[j];
                 }
                 /* decode code two (produces interleaved Le21) */
                 Bcjr(parity2, Le21);

                 /* deinterleave extrinsic information (produces Le21) */
                 Deinterleave(Le21);

                                        39 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 41 of 59 PageID #: 141

                                         CLAIM CHART
                                   U.S. Patent No. 6,813,742
                   }
         See, e.g., ecall-fec.c, lines 232-268, 3GPP TS 26.268, at 21.

         See also Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very
         Large Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003):

         “Fig. 1. A (2, 1, 3) convolutional code. (a) An encoder with 2 memory delay elements (D) and modulo 2
         adders, data symbol alphabet {0, 1}, code symbol alphabet {0, 1, 2, 3}, memory states {0, 1, 2, 3}, and
         code rate R = (1=2). (b) A trellis section where solid edges correspond to u = 0, and dashed edges
         correspond to u = 1. The output code symbols c are shown on the edges. The edges are numbered with
         black squares, and the edge starting and ending states are shown on the left and right, respectively.”

         See also id. at FIG. 1:




                                           40 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 42 of 59 PageID #: 142

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742

         See also Valenti et al., “UMTS Turbo Code and an Efficient Decoder,” International Journal of Wireless
         Information Networks, Vol. 8, No. 4 (Oct. 2001), at 207, available at
         https://community.wvu.edu/~mcvalenti/documents/valenti01.pdf

         “Two key observations should be pointed out before going into the details of the algorithm: (1) It does
         not matter whether the forward sweep or the reverse sweep is performed first; and (2) while the partial
         path metrics for the entire first sweep (forward or backward) must be stored in memory, they do not
         need to be stored for the entire second sweep. This is because the LLR values can be computed during
         the second sweep, and thus partial path metrics for only two stages of the trellis (the current and
         previous stages) must be maintained during the second sweep.”

         See also Cheng et. al. “A 0.077 to 0.168 nj/bit/iteration Scalable 3GPP LTE Turbo Decoder with an
         Adaptive Sub-Block Parallel Scheme and an Embedded DVFS Engine,” 2010 IEEE Custom Integrated
         Circuits Conference (CICC) (19-22 Sept. 2010), at Fig. 3, available at
         https://dspace.mit.edu/bitstream/handle/1721.1/72198/Chandrakasan-
         a%200.077%20to%200.168.pdf?sequence=1&isAllowed=y:




                                          41 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 43 of 59 PageID #: 143

                                      CLAIM CHART
                                U.S. Patent No. 6,813,742




         See also ETSI 3GPP TS 126 268 V11.0.0 (2012-10), at 21, available at
         https://www.etsi.org/deliver/etsi_ts/126200_126299/126268/11.00.00_60/ts_126268v110000p.pdf:

            • ecall-fec.c line 232
               /* initialize memory */

                                         42 of 58
                Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 44 of 59 PageID #: 144

                                                          CLAIM CHART
                                                    U.S. Patent No. 6,813,742
                                    Le12 = (IntLLR*)&decBits[0];
                                    Le21 = (IntLLR*)&decBits[sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL)];
                                    memset(Le12, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));
                                    memset(Le21, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                                • ecall-fec.c line 250
                                   Bcjr(parity1, Le12); /*corresponding memory module Le12*/

                                • ecall-fec.c line 265
                                   Bcjr(parity2, Le21); /*corresponding memory module Le21*/


processing systematic        The ’742 Accused Instrumentalities process systematic information data and extrinsic information data
information data and         using the maximum a posteriori (MAP) probability algorithm, and/or logarithm approximation
extrinsic information data   algorithm.
using the maximum a
posteriori (MAP)             For example, the representative product, the ZenFone 7 Pro processes systematic information data and
probability algorithm,       extrinsic information data using the maximum a posteriori (MAP) probability algorithm, and/or
and/or logarithm             logarithm approximation algorithm. The ZenFone 7 Pro, for example, uses at least the BCJR algorithm
approximation algorithm;     for turbo decoding in accordance with the figure below:




                                                             43 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 45 of 59 PageID #: 145

                                      CLAIM CHART
                                U.S. Patent No. 6,813,742




         See 3GPP TS 26.267, at 25.

         See also Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very
         Large Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003), at 627, available at
         http://shanbhag.ece.illinois.edu/publications/mansr-tvlsi-2003-2.pdf:

         “Turbo codes are composed of an interconnection of component codes through interleavers, typically
         convolutional codes, and their decoders consist of an equal number of component decoders each of
         which operates on its corresponding codeword and shares information with other component decoders
         iteratively according to the topology of the encoder. The decoding algorithm in the component decoders
         is the maximum a-posteriori probability (MAP) algorithm typically implemented in the form known as
         the Bahl–Cocke–Jelinek–Raviv (BCJR) algorithm [6]. The main advantage of a MAP decoding
         algorithm over a maximum likelihood decoding algorithm such as the Viterbi algorithm [7] is that it

                                         44 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 46 of 59 PageID #: 146

                                        CLAIM CHART
                                  U.S. Patent No. 6,813,742
         produces optimum soft information which is crucial to the operation of these decoders. The BCJR
         algorithm was generalized in [8] into a soft-input soft-output a posteriori probability (SISO-APP)
         algorithm to be used as a building block for iterative decoding in code networks with generic topologies.
         The advantages of the SISO-APP algorithm over other forms of the MAP algorithm is that it is
         independent of the code type (systematic/nonsystematic, recursive/nonrecursive, trellis with multiple
         edges), and it generates reliability information for code symbols as well as message symbols which
         makes it applicable irrespective of the concatenation scheme (parallel/serial/hybrid), and hence will be
         considered in this paper.”

         See also id. at 629 (“The decoding problem can now be defined as follows: given a noisy version of c
         denoted by y=Δ(y1,⋯,yk,⋯,yL), find the data sequence u. There are two probabilistic solutions to this
         decoding problem. Maximum likelihood (ML) decoding determines the most likely connected path s
         through the trellis that maximizes the probability P(y|s). From s, the most likely data sequence u is easily
         determined using (1). On the other hand, MAP decoding, which we consider here, determines u by
         estimating each of the symbols uk independently using the observations y. The kth estimated symbol uk
         is the one that maximizes the posterior probability P(uk|y), and hence the name symbol-by-symbol
         MAP. The SISO-APP algorithm, a generalized version of the BCJR-APP algorithm [6], is a
         probabilistic algorithm that solves the MAP decoding problem.”).

         The source code associated with the figure indicates that it processes systematic information data and
         extrinsic information data using the BCJR algorithm:

                /* initialize memory */
                 Le12 = (IntLLR*)&decBits[0];
                 Le21 = (IntLLR*)&decBits[sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL)];

                  memset(Le12, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));
                  memset(Le21, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                  /* iterative decoding */
                  for (i = 0; i < FEC_ITERATIONS; i++) {
                   memcpy(Le12, Le21, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));


                                           45 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 47 of 59 PageID #: 147

                                         CLAIM CHART
                                   U.S. Patent No. 6,813,742
                     /* add received systematic bits to extrinsic information */
                     for (j = 0; j < NRB_INFO_CRC+NRB_TAIL; j++) {
                       temp = (Int32)Le12[j] + (Int32)syst1[j];
                       Le12[j] = (ABS(temp) < LLR_MAX) ?
                         (IntLLR)temp : (IntLLR)(SIGN(temp)*LLR_MAX);
                     }
                     /* decode code one (produces Le12) */
                     Bcjr(parity1, Le12);

                     /* interleave extrinsic information (produces interleaved Le12) */
                     Interleave(Le12, Le21);

                     /* add received systematic bits to extrinsic information */
                     for (j = 0; j < NRB_INFO_CRC; j++) {
                       temp = (Int32)Le21[j] + (Int32)syst1[interleaverSeq[j]];
                       Le21[j] = (ABS(temp) < LLR_MAX) ?
                         (IntLLR)temp : (IntLLR)((SIGN(temp))*LLR_MAX);
                     }
                     for (j = 0; j < NRB_TAIL; j++) {
                       Le21[j+NRB_INFO_CRC] = syst2[j];
                     }
                     /* decode code two (produces interleaved Le21) */
                     Bcjr(parity2, Le21);

                     /* deinterleave extrinsic information (produces Le21) */
                     Deinterleave(Le21);
                 }

         See, e.g., ecall-fec.c, lines 232-268, 3GPP TS 26.268, at 21.

         The BCJR algorithm is a MAP probability algorithm that processes systematic information data and
         extrinsic information data:



                                            46 of 58
               Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 48 of 59 PageID #: 148

                                                         CLAIM CHART
                                                   U.S. Patent No. 6,813,742
                           “Turbo codes are composed of an interconnection of component codes through interleavers, typically
                           convolutional codes, and their decoders consist of an equal number of component decoders each of
                           which operates on its corresponding codeword and shares information with other component decoders
                           iteratively according to the topology of the encoder. The decoding algorithm in the component decoders
                           is the maximum a-posteriori probability (MAP) algorithm typically implemented in the form known as
                           the Bahl–Cocke–Jelinek–Raviv (BCJR) algorithm [6]. The main advantage of a MAP decoding
                           algorithm over a maximum likelihood decoding algorithm such as the Viterbi algorithm [7] is that it
                           produces optimum soft information which is crucial to the operation of these decoders. The BCJR
                           algorithm was generalized in [8] into a soft-input soft-output a posteriori probability (SISO-APP)
                           algorithm to be used as a building block for iterative decoding in code networks with generic topologies.
                           The advantages of the SISO-APP algorithm over other forms of the MAP algorithm is that it is
                           independent of the code type (systematic/nonsystematic, recursive/nonrecursive, trellis with multiple
                           edges), and it generates reliability information for code symbols as well as message symbols which
                           makes it applicable irrespective of the concatenation scheme (parallel/serial/hybrid), and hence will be
                           considered in this paper.”

                           See Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very Large
                           Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003), at 627, available at
                           http://shanbhag.ece.illinois.edu/publications/mansr-tvlsi-2003-2.pdf.


generating soft decision   The ’742 Accused Instrumentalities generate soft decision based on the maximum a posteriori (MAP)
based on the maximum a     probability algorithm and/or logarithm approximation algorithm.
posteriori (MAP)
probability algorithm      For example, the representative product, the ZenFone 7 Pro, generates soft decision based on the
and/or logarithm           maximum a posteriori (MAP) probability algorithm and/or logarithm approximation algorithm. The
approximation              ZenFone 7 Pro uses at least the BCJR algorithm for decoding in accordance with the figure below:
algorithm;




                                                            47 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 49 of 59 PageID #: 149

                                      CLAIM CHART
                                U.S. Patent No. 6,813,742




         See 3GPP TS 26.267, at 25.

         See also Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very
         Large Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003), at 627, available at
         http://shanbhag.ece.illinois.edu/publications/mansr-tvlsi-2003-2.pdf:

         “Turbo codes are composed of an interconnection of component codes through interleavers, typically
         convolutional codes, and their decoders consist of an equal number of component decoders each of
         which operates on its corresponding codeword and shares information with other component decoders
         iteratively according to the topology of the encoder. The decoding algorithm in the component decoders
         is the maximum a-posteriori probability (MAP) algorithm typically implemented in the form known as
         the Bahl–Cocke–Jelinek–Raviv (BCJR) algorithm [6]. The main advantage of a MAP decoding

                                         48 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 50 of 59 PageID #: 150

                                        CLAIM CHART
                                  U.S. Patent No. 6,813,742
         algorithm over a maximum likelihood decoding algorithm such as the Viterbi algorithm [7] is that it
         produces optimum soft information which is crucial to the operation of these decoders. The BCJR
         algorithm was generalized in [8] into a soft-input soft-output a posteriori probability (SISO-APP)
         algorithm to be used as a building block for iterative decoding in code networks with generic topologies.
         The advantages of the SISO-APP algorithm over other forms of the MAP algorithm is that it is
         independent of the code type (systematic/nonsystematic, recursive/nonrecursive, trellis with multiple
         edges), and it generates reliability information for code symbols as well as message symbols which
         makes it applicable irrespective of the concatenation scheme (parallel/serial/hybrid), and hence will be
         considered in this paper.”

         See also id. at 629 (“The decoding problem can now be defined as follows: given a noisy version of c
         denoted by y=Δ(y1,⋯,yk,⋯,yL), find the data sequence u. There are two probabilistic solutions to this
         decoding problem. Maximum likelihood (ML) decoding determines the most likely connected path s
         through the trellis that maximizes the probability P(y|s). From s, the most likely data sequence u is easily
         determined using (1). On the other hand, MAP decoding, which we consider here, determines u by
         estimating each of the symbols uk independently using the observations y. The kth estimated symbol uk
         is the one that maximizes the posterior probability P(uk|y), and hence the name symbol-by-symbol
         MAP. The SISO-APP algorithm, a generalized version of the BCJR-APP algorithm [6], is a
         probabilistic algorithm that solves the MAP decoding problem.”).

         The source code associated with the figure, for example, indicates that it generates soft decision based
         on the BCJR algorithm. As emphasized below, the ZenFone 7 Pro uses the BCJR algorithm. Data
         processed by the BCJR algorithm is interleaved or deinterleaved, resulting in "soft output 1" or "soft
         output 2," respectively, as shown in the figure:

                /* initialize memory */
                 Le12 = (IntLLR*)&decBits[0];
                 Le21 = (IntLLR*)&decBits[sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL)];

                  memset(Le12, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));
                  memset(Le21, 0, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                  /* iterative decoding */

                                             49 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 51 of 59 PageID #: 151

                                         CLAIM CHART
                                   U.S. Patent No. 6,813,742
                 for (i = 0; i < FEC_ITERATIONS; i++) {
                  memcpy(Le12, Le21, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                     /* add received systematic bits to extrinsic information */
                     for (j = 0; j < NRB_INFO_CRC+NRB_TAIL; j++) {
                       temp = (Int32)Le12[j] + (Int32)syst1[j];
                       Le12[j] = (ABS(temp) < LLR_MAX) ?
                         (IntLLR)temp : (IntLLR)(SIGN(temp)*LLR_MAX);
                     }
                     /* decode code one (produces Le12) */
                     Bcjr(parity1, Le12);

                     /* interleave extrinsic information (produces interleaved Le12) */
                     Interleave(Le12, Le21);

                     /* add received systematic bits to extrinsic information */
                     for (j = 0; j < NRB_INFO_CRC; j++) {
                       temp = (Int32)Le21[j] + (Int32)syst1[interleaverSeq[j]];
                       Le21[j] = (ABS(temp) < LLR_MAX) ?
                         (IntLLR)temp : (IntLLR)((SIGN(temp))*LLR_MAX);
                     }
                     for (j = 0; j < NRB_TAIL; j++) {
                       Le21[j+NRB_INFO_CRC] = syst2[j];
                     }
                     /* decode code two (produces interleaved Le21) */
                     Bcjr(parity2, Le21);

                     /* deinterleave extrinsic information (produces Le21) */
                     Deinterleave(Le21);
                 }

         See ecall-fec.c, lines 232-268, 3GPP TS 26.268, at 21; see also id.:



                                            50 of 58
               Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 52 of 59 PageID #: 152

                                                          CLAIM CHART
                                                    U.S. Patent No. 6,813,742
                                • ecall-fec.c line 243
                                            /*MAP soft decision decoder */
                                            void Bcjr(const IntLLR *parity, IntLLR *extrinsic)


                            The BCJR algorithm includes a MAP probability algorithm which processes soft input to generate soft
                            decision:

                            “Turbo codes are composed of an interconnection of component codes through interleavers, typically
                            convolutional codes, and their decoders consist of an equal number of component decoders each of
                            which operates on its corresponding codeword and shares information with other component decoders
                            iteratively according to the topology of the encoder. The decoding algorithm in the component decoders
                            is the maximum a-posteriori probability (MAP) algorithm typically implemented in the form known as
                            the Bahl–Cocke–Jelinek–Raviv (BCJR) algorithm [6]. The main advantage of a MAP decoding
                            algorithm over a maximum likelihood decoding algorithm such as the Viterbi algorithm [7] is that it
                            produces optimum soft information which is crucial to the operation of these decoders. The BCJR
                            algorithm was generalized in [8] into a soft-input soft-output a posteriori probability (SISO-APP)
                            algorithm to be used as a building block for iterative decoding in code networks with generic topologies.
                            The advantages of the SISO-APP algorithm over other forms of the MAP algorithm is that it is
                            independent of the code type (systematic/nonsystematic, recursive/nonrecursive, trellis with multiple
                            edges), and it generates reliability information for code symbols as well as message symbols which
                            makes it applicable irrespective of the concatenation scheme (parallel/serial/hybrid), and hence will be
                            considered in this paper.”

                            See Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very Large
                            Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003), at 627, available at
                            http://shanbhag.ece.illinois.edu/publications/mansr-tvlsi-2003-2.pdf.

weighing and storing soft   The ’742 Accused Instrumentalities weigh and store soft decision information into the corresponding
decision information into   memory module.
the corresponding
memory module;              For example, the representative product, the ZenFone 7 Pro, weights and stores soft decision
                            information into the corresponding memory module, "interleaver" or "deinterleaver," as shown in the

                                                             51 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 53 of 59 PageID #: 153

                                        CLAIM CHART
                                  U.S. Patent No. 6,813,742
         figure:




         See 3GPP TS 26.267, at 25.

         The source code associated with the figure indicates use of the BCJR algorithm:

                   /* iterative decoding */
                   for (i = 0; i < FEC_ITERATIONS; i++) {
                    memcpy(Le12, Le21, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));

                    /* add received systematic bits to extrinsic information */
                    for (j = 0; j < NRB_INFO_CRC+NRB_TAIL; j++) {

                                           52 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 54 of 59 PageID #: 154

                                         CLAIM CHART
                                   U.S. Patent No. 6,813,742
                      temp = (Int32)Le12[j] + (Int32)syst1[j];
                      Le12[j] = (ABS(temp) < LLR_MAX) ?
                        (IntLLR)temp : (IntLLR)(SIGN(temp)*LLR_MAX);
                     }
                     /* decode code one (produces Le12) */
                     Bcjr(parity1, Le12);

                     /* interleave extrinsic information (produces interleaved Le12) */
                     Interleave(Le12, Le21);

                     /* add received systematic bits to extrinsic information */
                     for (j = 0; j < NRB_INFO_CRC; j++) {
                       temp = (Int32)Le21[j] + (Int32)syst1[interleaverSeq[j]];
                       Le21[j] = (ABS(temp) < LLR_MAX) ?
                         (IntLLR)temp : (IntLLR)((SIGN(temp))*LLR_MAX);
                     }
                     for (j = 0; j < NRB_TAIL; j++) {
                       Le21[j+NRB_INFO_CRC] = syst2[j];
                     }
                     /* decode code two (produces interleaved Le21) */
                     Bcjr(parity2, Le21);

                     /* deinterleave extrinsic information (produces Le21) */
                     Deinterleave(Le21);
                 }

         See ecall-fec.c, lines 239-268, 3GPP TS 26.268, at 21; see also id.:

             • ecall-fec.c line 318
                  /* normalization of betaQ */
                   for (i = 0; i < FEC_STATES; i++) {
                     temp = (Int32)bTemp1[i] - (Int32)norm;
                     bTemp1[i] = (temp < (-LLR_MAX)) ? (IntLLR)(-LLR_MAX) : (IntLLR)temp;

                                            53 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 55 of 59 PageID #: 155

                                       CLAIM CHART
                                 U.S. Patent No. 6,813,742
         }

         Data processed by the BCJR algorithm, for example, generates soft decision information:

         “Turbo codes are composed of an interconnection of component codes through interleavers, typically
         convolutional codes, and their decoders consist of an equal number of component decoders each of
         which operates on its corresponding codeword and shares information with other component decoders
         iteratively according to the topology of the encoder. The decoding algorithm in the component decoders
         is the maximum a-posteriori probability (MAP) algorithm typically implemented in the form known as
         the Bahl–Cocke–Jelinek–Raviv (BCJR) algorithm [6]. The main advantage of a MAP decoding
         algorithm over a maximum likelihood decoding algorithm such as the Viterbi algorithm [7] is that it
         produces optimum soft information which is crucial to the operation of these decoders. The BCJR
         algorithm was generalized in [8] into a soft-input soft-output a posteriori probability (SISO-APP)
         algorithm to be used as a building block for iterative decoding in code networks with generic topologies.
         The advantages of the SISO-APP algorithm over other forms of the MAP algorithm is that it is
         independent of the code type (systematic/nonsystematic, recursive/nonrecursive, trellis with multiple
         edges), and it generates reliability information for code symbols as well as message symbols which
         makes it applicable irrespective of the concatenation scheme (parallel/serial/hybrid), and hence will be
         considered in this paper.”

         See Mansour et al., “VLSI Architectures for SISO-APP Decoders,” IEEE Transactions On Very Large
         Scale Integration (“VLSI”) Systems, Vol. 11, No. 4 (Aug. 2003), at 627, available at
         http://shanbhag.ece.illinois.edu/publications/mansr-tvlsi-2003-2.pdf.

         As shown by the source code associated with the figure, the soft decision information is then
         normalized, or “weighted,” and then output to either (1) the “interleaver” memory module if performed
         at the first soft decision decoder or (2) the “deinterleaver” memory module if performed at the second
         soft decision decoder shown in the figure. Note that the variables "betaQ" and "alphaQ" comprise
         examples of such soft decision information in the source code:

                /* normalization of betaQ */
                for (i = 0; i < FEC_STATES; i++) {
                temp = (Int32)bTemp1[i] - (Int32)norm;

                                          54 of 58
                Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 56 of 59 PageID #: 156

                                                            CLAIM CHART
                                                      U.S. Patent No. 6,813,742
                                    bTemp1[i] = (temp < (-LLR_MAX)) ? (IntLLR)(-LLR_MAX) : (IntLLR)temp;
                                    }

                                    …

                                    /* normalization of alphaQ */
                                    for (i = 0; i < FEC_STATES; i++) {
                                    temp = (Int32)alpha2[i] - (Int32)norm;
                                    alpha2[i] = (temp < (-LLR_MAX)) ? (IntLLR)(-LLR_MAX) : (IntLLR)temp;
                                    }

                             See ecall-fec.c, lines 318-352, 3GPP TS 26.268, at 21 (emphasis added).

performing, for a            The ’742 Accused Instrumentalities perform, for a predetermined number of times, iterative decoding
predetermined number of      from the first to the last of multiple decoders, wherein an output from the last soft decision decoder is
times, iterative decoding    fed back as an input to the first soft decision decoder, then from the first to the second decoders, and
from the first to the last   propagate to the last decoder in a circular circuit.
of multiple decoders,
wherein an output from       For example, the representative product, the ZenFone 7 Pro iteratively decodes, for a predetermined
the last soft decision       number of times, from the first to the last of multiple decoders, wherein an output from the last soft
decoder is fed back as an    decision decoder is fed back as an input to the first soft decision decoder, then from the first to the
input to the first soft      second decoders, and propagate to the last decoder in a circular circuit, as shown in the figure below:
decision decoder, then
from the first to the
second decoders, and
propagate to the last
decoder in a circular
circuit.




                                                               55 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 57 of 59 PageID #: 157

                                        CLAIM CHART
                                  U.S. Patent No. 6,813,742




         See 3GPP TS 26.267, at 25.

         As shown in the example figure, decoding occurs from the first soft decision decoder, "1st constituent
         decoder," to the second, or last, soft decision decoder, "2nd constituent decoder." The second soft
         decision decoder outputs “soft output 2,” which is fed as back as an input to the first soft decision
         decoder. The first soft decision decoder outputs “soft output 1.” This “soft output 1” is fed as input into
         the second soft decision decoder. The second soft decision decoder is the last soft decision decoder in a
         circular circuit propagating from the first soft decision decoder to the second soft decision decoder to the
         first … to the second …to the first … to the second, etc.


                                           56 of 58
Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 58 of 59 PageID #: 158

                                      CLAIM CHART
                                U.S. Patent No. 6,813,742
         This process is performed a predetermined number of times as defined by the software governing the
         turbo decoding process. For example, the default number of iterations defined in the source code
         associated with the figure is 8 iterations, stored in the variable FEC_ITERATIONS:




         See 3GPP TS 26.268, at 10.

         As another example, FEC_ITERATIONS is used during decoding process:

                /* iterative decoding */
                for (i = 0; i < FEC_ITERATIONS; i++) {
                memcpy(Le12, Le21, sizeof(IntLLR)*(NRB_INFO_CRC + NRB_TAIL));
                /* add received systematic bits to extrinsic information */
                        for (j = 0; j < NRB_INFO_CRC+NRB_TAIL; j++) {
                                temp = (Int32)Le12[j] + (Int32)syst1[j];
                                Le12[j] = (ABS(temp) < LLR_MAX) ?
                                        (IntLLR)temp : (IntLLR)(SIGN(temp)*LLR_MAX);
                        }
                        /* decode code one (produces Le12) */
                        Bcjr(parity1, Le12);
                        /* interleave extrinsic information (produces interleaved Le12) */
                        Interleave(Le12, Le21);
                        /* add received systematic bits to extrinsic information */
                        for (j = 0; j < NRB_INFO_CRC; j++) {
                                temp = (Int32)Le21[j] + (Int32)syst1[interleaverSeq[j]];
                                Le21[j] = (ABS(temp) < LLR_MAX) ?
                                        (IntLLR)temp : (IntLLR)((SIGN(temp))*LLR_MAX);
                        }
                        for (j = 0; j < NRB_TAIL; j++) {


                                         57 of 58
                   Case 4:21-cv-00294-SDJ Document 1-5 Filed 04/12/21 Page 59 of 59 PageID #: 159

                                                               CLAIM CHART
                                                         U.S. Patent No. 6,813,742
                                                       Le21[j+NRB_INFO_CRC] = syst2[j];
                                               }
                                               /* decode code two (produces interleaved Le21) */
                                               Bcjr(parity2, Le21);
                                               /* deinterleave extrinsic information (produces Le21) */
                                               Deinterleave(Le21);
                                       }

                               See ecall-fec.c, lines 239-268, 3GPP TS 26.268, at 21.



Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any
manner. For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the
relevant reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct
the same.




                                                                  58 of 58
